Citation Nr: 1226303	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  07-29 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a November 2008 decision the Board denied entitlement to service connection for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2011 the Court issued a memorandum decision vacating the Board's denial of the Veteran's PTSD claim and remanding the matter for further proceedings.  

The case was again before the Board in September 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran, to include providing him notice on substantiating his claim and affording him a new VA examination.  In October 2011 the Veteran was provided with notice on substantiating his claim.  The Veteran was afforded a VA examination in January 2012 for his PTSD.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

The Veteran's PTSD is related to service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to service connection for PTSD, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by providing that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  

The Veteran contends that he suffers from PTSD as a result of the incidents he experienced while in-service, specifically while part of the 597th Transportation Company in Vietnam.  See e.g., February 2006 notice of disagreement.  The Veteran stated that he served with this Company in Vietnam from May 1968 to April 1969.

The Veteran reported that his PTSD symptoms include nightmares, flashbacks, sleep disturbances, hypervigilance, and social impairment.  See April 2005 private treatment record.  The April 2005 private physician determined the Veteran was suffering from PTSD based on the symptoms described above.  The examiner also noted that the Veteran served in Vietnam as a supply truck driver and he experienced sniper fire, saw injured people, and was on a base that came under attack.  He ultimately related the Veteran's PTSD to service.  The Board observes that the Veteran received this initial diagnosis of PTSD and was given prescription medication for his sleep disturbances and mood symptoms.  See January 2012 VA examination report.  He reported that he only took these medications for a few months, but then resumed treatment with the April 2005 private examiner in December 2011.  He stated that in December 2011 he began taking prescription medication again.  Id.

The Veteran was afforded a VA examination in January 2012.  The examiner reviewed the claims file and discussed the Veteran's military service with him.  The examiner did note the Veteran claimed 2 specific stressors, one pertaining to time at Fort Meade and one pertaining to when he was stationed in Vietnam.  With regard to the second stressor, the Veteran stated that he saw dead bodies, witnessed a truck explode on a land mine, and was part of a convoy which received enemy fire.  The examiner stated that this stressor statement was adequate to support the diagnosis of PTSD and was related to the Veteran's fear of hostile military or terrorist activity.

Although the examiner made the above statement that the Veteran's stressor statement met the criteria for a diagnosis of PTSD, she ultimately stated that the Veteran appeared to exaggerate his symptoms and no diagnosis under the DSM-IV could be given.  Her rationale was that the Veteran provided an inaccurate self-report and she was unable to provide a diagnosis or current level of functioning for the Veteran.  

As noted above, to prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).  Although the January 2012 VA examiner determined that the Veteran did not meet the criteria for PTSD, she did state that his stressors from Vietnam were adequate to support a diagnosis of PTSD and were related to the Veteran's fear of hostile military or terrorist activity, which are required elements under the amended regulations.  38 C.F.R. § 3.304(f).  Furthermore, the Veteran was also diagnosed with PTSD by a private examiner who linked the Veteran's PTSD to his in-service stressors.  See April 2005 private treatment record.
At the very least, the Board finds the evidence is in relative equipoise.  As there is corroborative evidence that the Veteran has PTSD and there is a competent medical opinion linking PTSD to service, the Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the Veteran's claim of service connection for PTSD is granted.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


